PER CURIAM:
The Tax Court denied (1) taxpayer’s claim for nonrecognition of its condemnation claims under Section 1033 of the Internal Revenue Code of 1954; (2) taxpayer’s allocation of part of its legal fees incurred in the condemnation proceedings to interest received on the awards and the consequent deduction as a current expense of the fees so allocated; (3) taxpayer’s claim that the interest received on the awards might be allocated to pre-judgment years; and (4) taxpayer’s deduction of interest on a mortgage for years prior to that in which payment was made when taxpayer was on an accrual basis and neither accrued nor deducted such interest in the prior years. Casalina Corporation, 60 T.C. 694 (1973).
After consideration of the record and the arguments, both written and oral, we see no error. We affirm on the opinion of the Tax Court.
Affirmed.